DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 15-17, 20, and 23-30 are pending.
Claim 16 is withdrawn from consideration as directed to a non-elected invention.
Claims 15, 17, 20, 23-30 are presented for examination and rejected as set forth below.

Response to Amendment and Arguments
Applicant’s arguments, filed 20 July 2022, with respect to the amendments of the claims, incorporating the limitations previously presented as each of Claims 18 have been fully considered and are persuasive insofar as applicable to the rejections of previously presented Claims 15, 17, and 21-29 over the teachings of Tung and Rosenblatt.  The rejections of Claims 15, 17, and 23-29 over  Tung and Rosenblatt have been withdrawn. 
Concerning the rejection of record predicated on the combined teachings of Tung, Rosenblatt, the ‘114 patent, and Middleberg, applicants arguments are unpersuasive.  As set out below, the ‘114 patent describes the release of the silicon-dioxide coated antimicrobial silver as being caused by the creation of an acidic environment.  Combined with the teachings of Tung concerning the decreased pH environment of an active dental caries being the cause of release of antimicrobial agents from the solutions, varnishes, and compositions described therein, applicants amendments and arguments fail to distinguish the methods claimed from the prior art of record. 

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 20, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (WO2012/119155), in view of Rosenblatt (A. Rosenblatt, et al, Silver Diamine Fluoride: A Caries “Silver-Fluoride Bullet”, 88 J Dent. Res. 116 (2009)), CN 104826114 (the ‘114 patent)), and Middelberg (WO 2015/035475).
Applicants claims are directed to methods of treating dental caries by the topical application to the surface of a tooth a composition containing an antimicrobial encased in a silicon dioxide material configured to release the antimicrobial when in the presence of a tooth having active dental caries lesions.  Dependent claims specify the antimicrobial agent is to include silver diamine fluoride (SDF).  Claim 20 specify that the antimicrobial/layer material are microparticles of a defined size.  Claim 23 preferentially releases SDF at sites of active lesions, with Claims 24 and 25 further requiring the inclusion of active and inactive ingredients, respectively.  Claims 26, 28, and 29 specify the physical form the composition is to take, with Claim 27 specifying a concentration of antimicrobial material to be included.  Claim 30 adds that the antimicrobial material is present in a solution, and is to selected from any of among a Markush-type listing of alternatives including, among others, halogens.
Tung describes compositions for use in tooth remineralization and bacterial control through antimicrobial activity.  [01].  In the oral cavity, plaque uses sugars and other fermentable carbohydrates to produce acids which demineralize the tooth surface and, with prolonged exposure and demineralization, ultimately results in the formation of a cavity at the lesion site.  [05].  Relatively slow release of relatively low amounts of antimicrobial agents including chlorhexidine provides for prolonged antimicrobial activity, reducing oral bacterial as well as promoting tooth fluoridation and remineralization.  [08].  The compositions Tung describes as useful in achieving these objectives combine chlorhexidine, fluoride salts (a halogen which addresses the newly added limitations of Claim 30), and silver salts present as solid compositions, or as solutions for application to the tooth.  [18-19; 22; 24].  Solid particles includable in these compositions can possess dimensions of generally less than about 150 microns.  [43].  Tung indicates that these chlorhexidine compositions are designed in a manner which takes advantage of the fact that the chlorhexidine compositions are more soluble at acidic pH than at neutral pH, and therefore more readily release chlorhexidine, fluorine, and silver in the acidic environment of tooth decay, caries, and cavities; this outer layer of the chlorhexidine compositions, when exposed to the acidic environment of developing dental caries, addresses the “layer configured to release the antimicrobial material in the presence of a tooth having an active dental caries lesion” of the instant claims.  [38-39].  Tung describes a variety of forms the chlorhexidine, fluorine, and silver containing compositions may take, including varnishes, dental resins formed from two-part or composite resin systems.  [41].  Tung describes additional active agents and inactive agents as suitably combinable with the chlorhexidine, fluorine, and silver releasing components of the antimicrobial compositions.  [58].  Tung describes an embodiment whereby a rosin-based varnish for application to the tooth surface contains 10% chlorhexidine and 5% fluoride, with alternative embodiments containing between 9.1-35.1% antimicrobial chlorhexidine.  (“Example 5,” “Example 6.”).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of 9.1-35.1% antimicrobial chlorhexidine composition in combination with composite resins in a tooth varnish, along with additional active and inactive ingredients, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected 9.1-35.1% antimicrobial chlorhexidine composition in combination with composite resins in a tooth varnish, along with additional active and inactive ingredients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Tung does not, however, described the use of silver diamine fluoride in such compositions.
Tung does, however, indicate that combining sources of each of fluorine and silver with the antimicrobial chlorhexidine serves to improve the treatment of tooth decay by promoting both remineralization and additional antimicrobial activity.
On this bases, the skilled artisan would find it prima facie obvious to use silver diamine fluoride (SDF) in the compositions of Tung as a source of both fluorine and silver.  This is because Rosenblatt establishes that SDF has long been known to be useful in the prevention and treatment of dental caries.  (Pg. 116).  Rosenblatt indicates that SDF appears even more effective in preventing and stopping dental caries than more traditional fluoride-containing tooth varnishes.  (Pg. 121).  
It would have been prima facie obvious to have used the SDF taught by Rosenblatt as more effective than fluoride varnish in the prevention and treatment of dental caries in the dental caries treating antimicrobial compositions of Tung, not only because of the superiority of therapeutic outcome to be expected from the teachings of Rosenblatt, but also because Tung specifically advocates providing sources of silver and fluoride in combination with the antimicrobial chlorhexidine used in the topical tooth varnish compositions suggested therein.  In addition to the explicit motivation to select a source of silver and fluoride, the skilled artisan would expect some advantage to be achieved by the use of SDF, namely an improvement in the treatment and prevention of dental caries.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)
While Tung and Rosenblatt suggest tooth varnishes combining chlorhexidine and SDF for use in the treatment and prevention of dental caries, they do not suggest enclosing the antimicrobial and SDF within a shell of silicon dioxide.
The ‘114 patent describes enclosing antibacterial particles such as silver within a shell formed from silicon dioxide as usefully employed as sustained-release endodontic antimicrobial agents which releases the antimicrobial silver ions when provided in an environment having an acidic pH.  
Middelberg describes the formation of silica-coated core-shell nanoparticles for use as sustained-release drug delivery systems.  (Pg.1, L.15-23).  The silica core-shell nanoparticles are formed by a process of emulsification encapsulation, whereby an emulsion containing the agent to be encapsulated is formed, TEOS is added, and a silica shell is formed at the interface between suspended emulsion droplets and the continuous phase within which the droplets are suspended.  (Pg.4, L.1-8).  Both oil-and water-soluble active agents may be encapsulated for sustained release in such a manner.  (Pg.37, L.5-19).  Middelberg describes these silica shell particles as advantageously being less than 150 microns in diameter.  (Pg.41, L.8-10). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have encapsulated the antimicrobial combining of chlorhexidine and SDF within a sustained-release providing silica shell as suggested by the teachings of the ‘114 patent and Middelberg.  This is because the encapsulation of antimicrobial agents within silica shells for use in dental applications is taught by the art, and the process applicants employ to fabricate the silicon dioxide shell surrounding the antimicrobial payload is one well-known in the art as usefully providing for the sustained release of agents so formulated.  The elements recited by the methods claimed therefore appear to be little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613